Citation Nr: 1824379	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-28 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for prostate cancer residuals, to include as due to herbicide agent exposure.

2.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide agent exposure.

3.  Entitlement to service connection for a psychiatric disability, to include a mood disorder and depression, as secondary to the service-connected low back disability.

4.  Entitlement to service connection for stroke residuals, to include as due to herbicide agent exposure.

5.  Entitlement to service connection for a heart disability, to include as due to herbicide agent exposure.

6.  Entitlement to service connection for hypertension, to include as a due to herbicide agent exposure.

7.  Entitlement to a rating in excess of 20 percent for iliac crest apophysitis and degenerative disc disease (low back disability), effective October 28, 2002.

8.  Entitlement to a rating in excess of 30 percent for migraine headaches, effective January 13, 2010.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) for service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from June 1967 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision and October 2012 notification letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that claims for service connection for a stroke and prostate cancer were previously denied and normally would require new and material evidence to reopen; however, the Veteran has indicated that his claimed stroke and prostate cancer disabilities are causally or etiologically due to exposure to herbicide agents along the DMZ border while serving in South Korea.  New and material evidence is not required to reopen a previously denied claim if there has been an intervening change in the law that created a new basis of entitlement.  Spencer v. Brown, 4 Vet. App. 283 (1993).  In this case, there have been two changes.  First, effective February 24, 2011, the qualifying period in which exposure to herbicides would be conceded for particular units operating along the Korean DMZ was expanded to April 1, 1968 through August 31, 1971.  See 38 C.F.R. § 3.307(a)(6)(iv)).  This change in the law applies to both claims.  The Veteran was originally denied entitlements to service connection for a stroke and prostate cancer because he did not serve in Vietnam.  See July 2003 rating decision.  Since the February 2011 change in 38 C.F.R. § 3.307(a)(6)(iv), the Veteran has asserted that he served in South Korea during the applicable time period and made frequent trips along the DMZ border to recover damages vehicles.  

Additionally, with regard to the claim for a stroke, ischemic heart disease (including stroke residuals) has been added to the list of diseases to which the presumption of service connection applies based on exposure to herbicide agents.  38 C.F.R. § 3.309(e).  An expansion of the list of diseases to which the presumption of service connection applies based on herbicide agent exposure also constitutes an intervening liberalizing law that allows a claim to be re-adjudicated on the merits without consideration of new and material evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As such, the Board finds that new and material evidence is not required for these two issues since there were intervening changes in the law that created new bases of entitlement.

The Veteran's claims for a stroke and prostate cancer have been expanded to include residuals pursuant to Clemons v. Shinseki in order to address the symptoms claimed by the Veteran.  23 Vet. App. 1, 5 (2009).


In March 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The Board notes that the TDIU issue was not expressly raised in prior rating decisions, but was reasonably construed as a request for TDIU based on the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for a total disability rating-whether expressly raised by a Veteran or reasonably raised by the record-is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.

The issues of entitlement to service connection for hypertension, a heart disability, and stroke residuals, as well as increased ratings for migraine headaches, a low back disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, the circumstances of his service in South Korea brought him to the demilitarized zone (DMZ) and, as such, herbicide exposure is conceded on a facts-found basis.

2.  The Veteran has current diagnoses for diabetes mellitus, type 2, and residuals of prostate cancer, which are presumed as due to herbicide agent exposure.

3.  The Veteran's mood disorder is related to his service-connected disabilities.



	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for diabetes mellitus, type 2 have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for residuals of prostate cancer have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for a mood disorder have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997.  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board has an inherent fact-finding ability.  Id. at 1076.  The United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 

Service Connection Based On Herbicide Agent Exposure

The Veteran contends that he developed diabetes mellitus, type 2, and prostate cancer as a result of herbicide agent exposure while serving in South Korea.

VA recognizes that herbicide agents were used along the DMZ in Korea between April 1, 1968, and August 31, 1971, and exposure to herbicides will be conceded if a veteran was assigned to a specified unit (as determined by VA and the Department of Defense (DoD)) who served in the DMZ region during that timeframe.  38 C.F.R. § 3.307(a)(6)(iv).  The Veteran served in South Korea from February 1968 to November 1969.  However, the Veteran's official unit (HQ Camp Carroll) is not one of the units determined by the DoD to have operated in the DMZ during this time period.  See VA Adjudication Procedures Manual (M21-1) part IV, subpt. ii, ch. 1, sec. H.4.  

In a case where a veteran is alleging herbicide exposure outside of those locations, the presumptive provisions do not apply and exposure must be determined on a case-by-case basis.  See 38 C.F.R. § 3.309(e); VA Adjudication Procedure Manual M21-1, pt. IV, subpt. ii, ch. 1, § H.7.a.  Once it is established that a veteran was in fact exposed to a qualifying herbicide, VA will presume that a disease listed under 38 C.F.R. § 3.309(e) is due to the exposure to herbicides.  66 Fed. Reg. 23166   (May 8, 2001).

If a veteran was exposed to any herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted a disability, in relevant part, to include diabetes mellitus, type 2, and prostate cancer, to a degree of 10 percent or more at any time after service, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309(e).

In light of the foregoing, service connection may be presumed for residuals of herbicide agent exposure by showing two elements.  First, the veteran must show that he served in or near the Korean demilitarized zone during the prescribed time period.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162   (1997).


The Veteran contends that he was exposed to herbicide agents while retrieving damaged vehicles located along the Korean DMZ.  Consequently, he asserts that he is entitled to the presumptive provisions of 38 C.F.R. § 3.307 and 3.309, and should be awarded service connection for diabetes mellitus, type 2, and residuals of prostate cancer based on his inservice exposure to herbicide agents in the Republic of Korea. 

Military personnel records show that the Veteran was assigned to the Headquarters Company, Camp Carroll Depot as a "light vehicle driver" from February 1968 to November 1968.  He was then classified as a clerk typist until April 1969 when he departed from South Korea en route to the United States.  In May 2014 correspondence, the Veteran explained that he worked as a recovery truck driver at the 64 AIO station in Waegwan, South Korea, and "had to drive a few times up to the DMZ to bring back wrecked trucks that [were] caused by North Korea."  

The Veteran testified before the undersigned in March 2017.  Therein, he explained that even though his MOS as a "light vehicle driver" did not specifically include recovery, he assisted the vehicle recovery team in traveling up to the DMZ border to retrieve destroyed vehicles and tow them back to base.  He also said that sometimes he stayed up at the DMZ border for one or two days in a row depending on the requirements of the particular trip.  The Board finds the Veteran's descriptions and testimony to be credible and consistent with the circumstances of his service.

In relevant part, 38 U.S.C. § 1154(a) requires that VA give due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran is competent to report that his duties took him from Camp Carroll to the DMZ, and his reports are credible and consistent with the circumstances of his service as a light vehicle driver that occasionally helped the vehicle recovery team.  He has been consistent in his statements and there is no explicit evidence to contradict his reports.  The Board has no reason to doubt the veracity of the Veteran's statements.  Therefore, the Board finds that the Veteran competently and credibly reported that his duties brought him near the DMZ.  On this evidence, and utilizing the benefit of the doubt doctrine outlined in Gilbert, the Board concedes herbicide agent exposure on a facts-found basis that is consistent with the policy outlined in M21-1 IV.ii.2.C.10.q.

VA treatment records show that the Veteran is diagnosed with, and currently suffers from compensably disabling diabetes mellitus, type 2, that is controlled by a restricted diet and oral hypoglycemic medication.  See February 2011 VA examination; see also 38 C.F.R. § 4.120, Diagnostic Code 7913 (providing a 10 percent minimum rating for a diagnosis of diabetes manageable by a restricted diet).  The Veteran was also diagnosed with prostate cancer that has since resolved, but is now characterized by compensably disabling residuals.  See 38 C.F.R. § 4.115b, Diagnostic Code 7527, 7528 (providing that residuals of prostate cancer be rated under 38 C.F.R. § 4.115a for the predominant disability of either voiding dysfunction or urinary tract infections.  Here, voiding dysfunction is rated as urine linkage, frequency, or obstructed voiding.  Urinary frequency is rated 10 percent disabling, at a minimum, when there is a daytime voiding interval between 2 and 3 hours, or awakening to void two times per night).  Further, the Veteran received VA examination in February 2011 for prostate cancer residuals that noted bladder control issues due to this disability.  The examiner noted that the Veteran had problems with post micturition dribbling, urgency and sometimes loss of control of urine if he could not go to a bathroom.  He wore pads occasionally when he knew that he was not going to be able to regularly attend a bathroom and if he was drinking large amounts of fluids.  He also wore a pad to bed under a similar situation.

In this appeal, the Veteran's lay assertions, VA treatment records, and the clinical evidence of the Veteran's current diagnoses are persuasive in the Board's finding that the diabetes and residuals of prostate cancer are due to herbicide agent exposure.  The record supports the conclusion that the Veteran was present at or near the Korean DMZ during the relevant timeframe and under the relevant circumstances; as such, it is presumed that he was exposed to herbicide agents.  38 U.S.C. § 1116; 38 C.F.R. § 3.307.  Furthermore, the Veteran was diagnosed with disabilities presumptively linked to herbicide agent exposure (diabetes and residuals of prostate cancer), which have manifested to a compensable degree.  Based on the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for diabetes and residuals of prostate cancer are warranted, and the claims are granted.

Service Connection for a Psychiatric Disability

The Veteran contends that he developed a psychiatric disability as a result of his service-connected disabilities.  He testified before the undersigned in March 2017.  He explained that his mood disorder symptoms fluctuated and that he occasionally received counseling through the VA.

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  Once established, a secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service treatment records do not contain and findings or diagnosis for a psychiatric disability.  However, VA treatment records mention recurring symptoms of depression.  The Veteran received a VA examination for his psychiatric disability claim in February 2010.  The examiner only diagnosed the Veteran with mood disorder, not otherwise specified.  He opined, "There are multiple etiological factors associated with the Veteran's current mood disorder, and although the Veteran's service-connected conditions are likely contributing to the Veteran's mood disorder, I am unable to differentiate among all contributing factors."  He continued, "That is, I cannot identify by each factor its etiological contribution to the Veteran's current mental health condition.  Current factors contributing to the Veteran's mood disorder include the recent death of his mother, financial problems, [and] multiple medical concerns."  The examiner also opined, "The Veteran's depression is as likely as not associated with [his] service-connected conditions, but I cannot evaluate the extent of this association in relation to other variables without resorting to mere speculation."  Based on the examiner's medical opinion, it is unclear whether the Veteran has a diagnosis for depression from a licensed psychiatrist or psychologist because it was not included in the final diagnosis section of the VA examination.  Regardless, the VA examiner still found that the Veteran's service-connected disabilities were likely contributing to his mood disorder even though there were other factors involved.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As a result, the Board finds this medical opinion highly probative to the extent that it provides a positive nexus between the Veteran's current mood disorder and his service-connected disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Based on the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for a mood disorder is warranted and the claim is granted.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  As the Board's decision to grant entitlements to service connection for diabetes mellitus, type 2, residuals of prostate cancer, and a mood disorder constitutes a complete grant of these benefits, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and its implementing regulations.





ORDER

Service connection for diabetes mellitus, type 2 is granted.

Service connection for residuals of prostate cancer is granted.

Service connection for a mood disorder is granted.


REMAND

Although the Board regrets the additional delay, a remand is required in this case to obtain any outstanding, relevant medical records, and to provide the Veteran with VA examinations, as discussed below. 

With regard to the Veteran's claim for entitlement to service connection for hypertension in particular, the Veteran asserts that he has hypertension that is related to his active service, to include exposure to herbicide agents.  In this regard, the Board has already found that the Veteran was exposed to herbicide agents.  38 U.S.C. § 1116 (2012); 38 C.F.R. §3.307.  In addition, his post-service VA treatment records show a current diagnosis of hypertension. 

Hypertension is specifically excluded as a disease presumed to have resulted from exposure to herbicide agents. 75 Fed. Reg. 53,202, 53,204 (Aug. 31, 2010). However, a claimant is not precluded from establishing service connection for such with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The National Academy of Science's Institute of Medicine's "Veterans and Agent Orange: Update 2010" concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694; Veterans & Agent Orange: Update 2014 (2016) at 907; see also Notice, 77 Fed. Reg. 47924 -47928 (2012).  This epidemiological evidence meets the "low threshold" for obtaining an examination to establish the nexus element of the Veteran's hypertension claim.  Therefore, remand is required to afford the Veteran an examination for the purpose of obtaining an opinion regarding the nexus element of his claim of entitlement to service connection for hypertension on a direct basis.  In considering the fact that the NAS has upgraded the relationship between hypertension and herbicide exposure but not confirmed it, the RO should consider the Court's holding in Wise v. Shinseki, 26 Vet. App. 517, 530 (2014) ("In keeping with the benefit of the doubt rule, Congress has not mandated that a medical principle have reached the level of scientific consensus to support a claim for VA benefits.").  

VA treatment records from February 2008 contain an impression for atherosclerotic vascular calcifications of nature vessels that are premature for the Veteran's age group and raise a question of risk factors such as diabetes, hypertension, smoking and/or hyperlipidemia.  May 2010 VA treatment records continue to show a diagnosis for atherosclerosis.  Atherosclerosis is defined as "a common form of arteriosclerosis with formation of deposits of yellowish plaques (atheromas) containing cholesterol, lipoid material, and lipophages in the intima and inner media of large and medium-sized arteries."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 172 (32nd ed. 2012).  VA regulations define ischemic heart disease as inclusive of atherosclerotic cardiovascular disease, and it makes clear that the atherosclerosis must be associated with the heart in order to be presumptively service-connected as secondary to herbicide exposure, and excludes systemic atherosclerosis.  See 38 C.F.R. § 3.309(e).  As a result, a VA examination should be scheduled.  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed heart disability.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board notes that the issue of entitlement to service connection for stroke residuals cannot be adjudicated until service connection for a heart disability is addressed because they are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

The Veteran testified before the undersigned in March 2017.  Therein, he expressed increased worsening of his service-connected low back and migraine headache disabilities since he was last examined in March 2014.  "VA regulations specifically require the performance of a new medical examination ... [when] 'evidence indicated there has been a material change in a disability or that the current rating may be incorrect.'"  Caffrey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)) (1994).  In claims for a rating increase, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability cannot be adjudicated until the service connection and rating issues are addressed because they are intertwined.  See Parker, 7 Vet. App. at 116; Harris, 1 Vet. App. at 183 (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, these issues are REMANDED for the following action:

1.  Request authorization from the Veteran to obtain any outstanding and relevant private treatment records.

2.  Obtain updated VA treatment records since July 2012.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current hypertension disability.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is requested to render an opinion as to the following:

a) Whether it is at least as likely as not (50 percent or more probability) that the diagnosed hypertension is related to service.  

b) Whether it is at least as likely as not (50 percent or more probability) the hypertension is related to his presumed in-service herbicide agent exposure. 

 **	In answering this question, the examiner should note that it has been conceded that the Veteran was exposed to herbicide agents during his active service.  In addition, the examiner is asked to specifically comment on any medical literature the examiner deems relevant, including but not limited to, the National Academy of Science's Institute of Medicine's "Veterans and Agent Orange: Update 2010" and "Veterans and Agent Orange: Update 2014," which concluded there was "limited or suggestive" evidence of an association between herbicide agent exposure and hypertension.

It is essential that the examiner offer a detailed rationale discussing why and how all conclusions and opinions were reached.  In rendering the requested opinion, the examiner is advised that the Veteran is competent to report in-service injuries, symptoms, and history.  Such reports should be specifically acknowledged and considered in formulating any opinions.  The lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  In addition, the mere fact that a presumption has not been established for hypertension is not dispositive of the issue of nexus.  Consideration must still be given to the herbicide agent exposure.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current heart disability and residuals from a prior stroke.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is requested to:

a)  Identify any current heart disability, to include a diagnosis for atherosclerosis and a prior history of a stroke.  The examiner should comment on whether the prior diagnosis for atherosclerosis is associated with the Veteran's heart or is considered systemic in nature.  The examiner should also comment on whether the Veteran has any residuals related to the prior history of a stroke.

b)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed heart disability is related to service, to include to his presumed in-service herbicide agent exposure.  

c) Opine whether it is at least as likely as not (50 percent or more probability) any current residuals from a prior stroke are related to service. 

d)  Opine whether it is at least as likely as not (50 percent or greater probability) that any current residuals from a prior stroke are caused by another heart disability.  

e)  Opine whether it is at least as likely as not (50 percent or greater probability) that any current residuals from a prior stroke are aggravated by another heart disability.  

It is essential that the examiner offer a detailed rationale discussing why and how all conclusions and opinions were reached.  

5.  Schedule the Veteran for a VA spine examination.  The examiner should describe in detail the current status of the service-connected low back disability and all related manifestations.  The examiner should test and record range of motion in active motion, passive motion, weight bearing, and nonweight bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

a)  The VA examiner should indicate all present symptoms and manifestations from the Veteran's service-connected low back disability, as rated according to manifestation of limitation of motion.  

b)  The examiner should report complete range of motion findings for the spine.  Range of motion measurement should be provided in active motion, passive motion, weight-bearing and nonweight-bearing positions (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

6.  Schedule the Veteran for a VA examination to assess the current nature and severity of the service-connected migraine headache disability.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

All opinions provided should include a complete rationale regarding the functional impairments of the Veteran's service-connected migraine headache disability. 

7.  After completing the above and conducting any additional development deemed necessary, including obtaining any updated treatment records, readjudicate the claims on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


